DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 11/26/2020.  Claims 1-20 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) submitted on 11/26/2020 has been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 11/26/2020 have been considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Regarding Claim 3, the claim is indefinite because it cannot be clearly understood what is meant by “about four times larger.”  The claim is being interpreted as the second font size is four times larger than the first font size.
5.	Regarding Claim 4, the claim is indefinite because it cannot be clearly understood what is meant by “about five times larger.”  The claim is being interpreted as the second font size is five times larger than the first font size.	

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathinam (US 9189964 A1) in view of McCauley (US 20030169301 A1).
10.	Regarding Claim 1, Rathinam teaches a primary flight display system for an aircraft, the system comprising: a display device (Rathinam: [Column 6, Lines 61-67] and [Column 7, Lines 22-25] "A presentation system 160 [primary flight display system] could be comprised of any unit which may present the pilot with visual, aural, and/or tactile indications regarding a status or condition of runway traffic including, but not limited to, visual display units 162, aural alerting unit 166, and/or tactile alerting unit 168. Visual display units 162 could be comprised of a tactical display unit(s) 164, and/or a strategic display unit(s) 165."  Also, "A tactical display unit 164 [display device] could display the same information found on a primary flight display (“PFD”), such as “basic T” information (i.e., airspeed, attitude, altitude, and heading)."); 
One or more processors operatively connected to the display device (Rathinam: [Column 1, Lines 66-67; Column 2, Lines 1-4] "A processor is configured or programmed to establish a partitioned runway awareness zone using navigation reference data, receive traffic data, determine each section of the partitioned runway zone occupied by the traffic, and based on the determination, generate advisory data and provide such data to a presentation system [connected to display device]."); 
And non-transitory machine-readable memory operatively connected to the one or more processors, storing instructions executable by the one or more processors and configured to cause the one or more processors to (Rathinam: [Column 6, Lines 13-17] "In an embodiment of FIG. 1, a processor 150 may be any electronic data processing unit which executes software or source code stored [stored instructions executable by processors], permanently or temporarily, in a digital memory storage device or computer-readable media (not depicted herein) [coupled to processor]…"): 
Using data associated with an operation of the aircraft, cause a primary flight display representation to be displayed on the display device, the primary flight display representation including a first textual object having a first font size (Rathinam: [Column 7, Lines 25-34] and [Column 7, Lines 37-43] "Although it may provide the same information as that of a PFD, a tactical display unit 164 may also display a plurality of indications or information including, but not limited to, selected magnetic heading, actual magnetic track, selected airspeeds, selected altitudes, altitude barometric correction setting, vertical speed displays, flight path angle and drift angles, flight director commands, limiting and operational speeds, Mach number, radio altitude and decision height, final approach trajectory deviations, and marker indications [data associated with operation of aircraft]."  Also, "FIG. 2A provides an exemplary depiction of an HDD unit for presenting tactical information [textual object with first font size] to the pilot [representation displayed on display device] or flight crew against the background of a three-dimensional image of terrain and sky; an HDD unit could be employed as a display unit in a synthetic vision system (“SVS”), an enhanced vision system (“EVS”), or combination of both (“combined SVS-EVS”)."); 
And cause the primary flight display representation on the display device to include a second textual object having a second font size, the second font size being… larger than the first font size (Rathinam: [Column 9, Lines 1-5] "FIG. 2D provides a depiction of a tactical display unit 164 presenting a textual form [flight display representation] of a visual alert “RUNWAY INCURSION” [second textual object with second font size] where the color could be red if the alert is a warning or yellow or amber if the alert is a caution.").
	Rathinam fails to explicitly teach the second font size being 2.5 or more times larger than the first font size.  However, Rathinam discloses the claimed invention except for explicitly teaching the second font size being 2.5 or more times larger than the first font size.  It would have been an obvious matter of design choice to have a second font size larger than the first font size, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the second font size being 2.5 or more times larger than the first font size.
	Also, in the same field of endeavor, McCauley teaches varying font sizes for a display.  Further, it teaches that the font size can be used to emphasize the information on the display (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier." Note that decreasing the size to de-emphasize would be equal to increasing size to emphasize for the display elements.).
Rathinam and McCauley are considered to be analogous to the claim invention because they are in the same field of providing alerts on a display for pilots of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam to incorporate the teachings of McCauley to increase the font size of the second text size on a display because it provides the benefit of increased awareness for the pilots.  The increase in font size emphasizes information such as alerts to avoid possible dangerous situations while operating the aircraft.
11.	Regarding Claim 2, Rathinam and McCauley remains as applied above in Claim 1.
Rathinam fails to explicitly teach the second font size is three or more times larger than the first font size.  However, Rathinam discloses the claimed invention except for explicitly teaching the second font size being three or more times larger than the first font size.  It would have been an obvious matter of design choice to have a second font size larger than the first font size, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the second font size being three or more times larger than the first font size.
	Also, in the same field of endeavor, McCauley teaches varying font sizes for a display.  Further, it teaches that the font size can be used to emphasize the information on the display (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier." Note that decreasing the size to de-emphasize would be equal to increasing size to emphasize for the display elements.).
Rathinam and McCauley are considered to be analogous to the claim invention because they are in the same field of providing alerts on a display for pilots of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam to incorporate the teachings of McCauley to increase the font size of the second text size on a display because it provides the benefit of increased awareness for the pilots.  The increase in font size emphasizes information such as alerts to avoid possible dangerous situations while operating the aircraft.
12.	Regarding Claim 3, Rathinam and McCauley remains as applied above in Claim 1.
Rathinam fails to explicitly teach the second font size is about four times larger than the first font size.  However, Rathinam discloses the claimed invention except for explicitly teaching the second font size being about four times larger than the first font size.  It would have been an obvious matter of design choice to have a second font size larger than the first font size, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the second font size being about four times larger than the first font size.
	Also, in the same field of endeavor, McCauley teaches varying font sizes for a display.  Further, it teaches that the font size can be used to emphasize the information on the display (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier." Note that decreasing the size to de-emphasize would be equal to increasing size to emphasize for the display elements.).
Rathinam and McCauley are considered to be analogous to the claim invention because they are in the same field of providing alerts on a display for pilots of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam to incorporate the teachings of McCauley to increase the font size of the second text size on a display because it provides the benefit of increased awareness for the pilots.  The increase in font size emphasizes information such as alerts to avoid possible dangerous situations while operating the aircraft.
13.	Regarding Claim 4, Rathinam and McCauley remains as applied above in Claim 1.
Rathinam fails to explicitly teach the second font size is about five times larger than the first font size.  However, Rathinam discloses the claimed invention except for explicitly teaching the second font size being about five times larger than the first font size.  It would have been an obvious matter of design choice to have a second font size larger than the first font size, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the second font size being about five times larger than the first font size.
	Also, in the same field of endeavor, McCauley teaches varying font sizes for a display.  Further, it teaches that the font size can be used to emphasize the information on the display (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier." Note that decreasing the size to de-emphasize would be equal to increasing size to emphasize for the display elements.).
Rathinam and McCauley are considered to be analogous to the claim invention because they are in the same field of providing alerts on a display for pilots of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam to incorporate the teachings of McCauley to increase the font size of the second text size on a display because it provides the benefit of increased awareness for the pilots.  The increase in font size emphasizes information such as alerts to avoid possible dangerous situations while operating the aircraft.
14.	Regarding Claim 5, Rathinam and McCauley remains as applied above in Claim 1.
Rathinam fails to explicitly teach the second font size is between 2.5 and ten times larger than the first font size.  However, Rathinam discloses the claimed invention except for explicitly teaching the second font size being between 2.5 and ten times larger than the first font size.  It would have been an obvious matter of design choice to have a second font size larger than the first font size, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the second font size being between 2.5 and ten times larger than the first font size.
	Also, in the same field of endeavor, McCauley teaches varying font sizes for a display.  Further, it teaches that the font size can be used to emphasize the information on the display (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier." Note that decreasing the size to de-emphasize would be equal to increasing size to emphasize for the display elements.).
Rathinam and McCauley are considered to be analogous to the claim invention because they are in the same field of providing alerts on a display for pilots of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam to incorporate the teachings of McCauley to increase the font size of the second text size on a display because it provides the benefit of increased awareness for the pilots.  The increase in font size emphasizes information such as alerts to avoid possible dangerous situations while operating the aircraft.
15.	Regarding Claim 6, Rathinam and McCauley remains as applied above in Claim 1.
Rathinam fails to explicitly teach the second font size is between three and six times larger than the first font size.  However, Rathinam discloses the claimed invention except for explicitly teaching the second font size being between three and six times larger than the first font size.  It would have been an obvious matter of design choice to have a second font size larger than the first font size, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the second font size being between three and six times larger than the first font size.
	Also, in the same field of endeavor, McCauley teaches varying font sizes for a display.  Further, it teaches that the font size can be used to emphasize the information on the display (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier." Note that decreasing the size to de-emphasize would be equal to increasing size to emphasize for the display elements.).
Rathinam and McCauley are considered to be analogous to the claim invention because they are in the same field of providing alerts on a display for pilots of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam to incorporate the teachings of McCauley to increase the font size of the second text size on a display because it provides the benefit of increased awareness for the pilots.  The increase in font size emphasizes information such as alerts to avoid possible dangerous situations while operating the aircraft.
16.	Regarding Claim 7, Rathinam and McCauley remains as applied above in Claim 1, and further, Rathinam teaches the second textual object is an alert flag (Rathinam: [Column 9, Lines 1-5] "FIG. 2D provides a depiction of a tactical display unit 164 presenting a textual form of a visual alert [alert flag] “RUNWAY INCURSION” [second textual object] where the color could be red if the alert is a warning or yellow or amber if the alert is a caution.").  
17.	Regarding Claim 8, Rathinam and McCauley remains as applied above in Claim 7.
Rathinam fails to explicitly teach the second textual object has a transparent background.  However, Rathinam does teach a second textual object that is displayed when conditions are met, and not displayed when conditions are not met.  Therefore, when conditions are not met, the second textual object is fully transparent (Rathinam: [Column 8, Lines 29-34] "Returning to FIG. 1, visual display units 162 could be capable of presenting advisory information which may be information that is projected or displayed on a cockpit display unit to present a condition, situation, or event to the pilot including other display units in addition to a tactical display unit 164 and strategic display unit 165." Note that a skilled practitioner would recognize that the second textual object is presented when conditions are met, and therefore, when conditions are not met, the second textual object is fully transparent.).  
	Rathinam discloses the claimed invention except for it fails to explicitly teach the second textual object having a transparent background.  It would have been an obvious matter of design choice to make the second textual object transparent, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the second textual object being transparent.
	Also, in the same field of endeavor, McCauley teaches varying transparency of items for a display.  Further, it teaches that the transparency can be used to emphasize the information on the display (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier." Note that increasing the transparency to de-emphasize would be equal to decreasing the transparency to emphasize for the display elements.).
Rathinam and McCauley are considered to be analogous to the claim invention because they are in the same field of providing alerts on a display for pilots of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam to incorporate the teachings of McCauley to have a second textual object have a transparent background on display because it provides the benefit of increased awareness for the pilots.  The decrease in transparency emphasizes information such as alerts to avoid possible dangerous situations while operating the aircraft.
18.	Regarding Claim 9, Rathinam and McCauley remains as applied above in Claim 1, and further, Rathinam teaches the second textual object has a color that is commensurate with an alert level associated with the second textual object (Rathinam: [Column 8, Lines 44-55] "Alerts may be presented visually by depicting one or more colors which may be presented on a display unit indicating one or more levels of threat [color commensurate with alert level]. For the purpose of illustration and not limitation, amber or yellow may indicate a caution alert, red may indicate a warning alert, and green or cyan may indicate a non-alert.  In one embodiment, visual alerts could be presented in a textual form including text messages such as an amber or yellow “RUNWAY INCURSION” when the conditions for a caution alert have been met or a red “RUNWAY INCURSION” when the conditions for a warning alert have been met [alert level associated with second textual object].").  
19.	Regarding Claim 10, Rathinam and McCauley remains as applied above in Claim 1, and further, McCauley teaches the second textual object has a transparency level that is commensurate with the or an alert level associated with the second textual object (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized [commensurate alert level] in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof [transparency level], or otherwise modifying the item to make recognition and use of the selected item easier."). 
20.	Regarding Claim 11, Rathinam and McCauley remains as applied above in Claim 1, and further, McCauley teaches the second font size of the second textual object is commensurate with the or an alert level associated with the second textual object (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized [commensurate alert level] in a number of ways including, but not limited to decreasing the size thereof [font size commensurate with alert level], changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier."). 
21.	Regarding Claim 16, Rathinam and McCauley remains as applied above in Claim 1.
Rathinam fails to explicitly teach one or more characters of the second textual object are partially transparent.  However, Rathinam does teach a second textual object that is displayed when conditions are met, and not displayed when conditions are not met.  Therefore, when conditions are not met, the second textual object is fully transparent, which is at least partially transparent (Rathinam: [Column 8, Lines 29-34] "Returning to FIG. 1, visual display units 162 could be capable of presenting advisory information which may be information that is projected or displayed on a cockpit display unit to present a condition, situation, or event to the pilot including other display units in addition to a tactical display unit 164 and strategic display unit 165." Note that a skilled practitioner would recognize that the second textual object is presented when conditions are met, and therefore, when conditions are not met, the second textual object is fully transparent.).  
	Rathinam discloses the claimed invention except for it fails to explicitly teach the second textual object is at least partially transparent.  It would have been an obvious matter of design choice to make the second textual object transparent, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the second textual object being transparent.
	Also, in the same field of endeavor, McCauley teaches varying transparency of items for a display.  Further, it teaches that the transparency can be used to emphasize the information on the display (McCauley: [0006] "Likewise, the non-selected item(s) may be de-emphasized in a number of ways including, but not limited to decreasing the size thereof, changing the color thereof, increasing the transparency thereof, or otherwise modifying the item to make recognition and use of the selected item easier." Note that increasing the transparency to de-emphasize would be equal to decreasing the transparency to emphasize for the display elements.).
Rathinam and McCauley are considered to be analogous to the claim invention because they are in the same field of providing alerts on a display for pilots of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam to incorporate the teachings of McCauley to have a second textual object have a transparent background on display because it provides the benefit of increased awareness for the pilots.  The decrease in transparency emphasizes information such as alerts to avoid possible dangerous situations while operating the aircraft.
22.	Regarding Claim 17, Rathinam and McCauley remains as applied above in Claim 1, and further, Rathinam teaches the instructions are configured to cause the one or more processors to cause the second textual object to be displayed on an attitude indicator of the primary flight display representation (Rathinam: [Column 7, Lines 22-25] and [Column 9, Lines 1-5] "A tactical display unit 164 could display [display on primary flight display] the same information found on a primary flight display (“PFD”), such as “basic T” information (i.e., airspeed, attitude [attitude indicator], altitude, and heading)."  Also, "FIG. 2D provides a depiction of a tactical display unit 164 presenting a textual form of a visual alert “RUNWAY INCURSION” [second textual object display] where the color could be red if the alert is a warning or yellow or amber if the alert is a caution.").  
23.	Regarding Claim 19, Rathinam and McCauley remains as applied above in Claim 1.
	Rathinam fails to explicitly teach the instructions are configured to cause the one or more processors to cause a position of the second textual object to be selected based on a current phase of flight of the aircraft. However, Rathinam does provide textual alerts for different phases of flight on the display.  Therefore, the certain alerts are positioned on the display based on the current phase of flight (Rathinam: [Column 16, Lines 61-67; Column 17, Lines 1-3] "The aviation industry has recognized five phases of which advisory information in the form of alerts may be required to prevent runway incursion: taxiing onto the runway, take-off and departure, approach to runway, landing and landing roll-out, and stopped or taxiing on the runway. With respect to the phase involving a first aircraft (“own-ship”) taxiing onto the runway, a warning or caution alert could be presented if another aircraft taxis onto the runway, is taking-off or departing from the runway, is landing and rolling out on the runway, and/or has stopped or is taxiing on the same runway." Note a skilled practitioner would recognize that the alert warning is positioned/displayed in the display device based on the phase of flight that the aircraft is currently in.).  
Rathinam discloses the claimed invention except for cause a position of the textual object is selected based on the current of phase of flight.  It would have been an obvious matter of design choice to move an textual on a display screen, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the textual object at different (or the same) positions on a display screen.
24.	Regarding Claim 20, Rathinam teaches an aircraft comprising the system as defined in claim 1 (Rathinam: [Column 4, Lines 23-25] "In an embodiment of FIG. 1, a navigation system 110 comprises the system or systems that could provide navigation data information in an aircraft.").
25.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rathinam (US 9189964 A1), in view of McCauley (US 20030169301 A1), and in further view of Postnikov (US 9619919 B1).
26.	Regarding Claim 12, Rathinam and McCauley remains as applied above in Claim 1.
	Rathinam and McCauley fails to explicitly teach the second textual object defines an axis scale.
	However, in the same field of endeavor, Postnikov teaches the second textual object defines an axis scale (Postnikov: [Column 5, Lines 45-52] "Each component or object of the presentation may maintain its own depth layer to aid in operator recognition. Display 110 may preferably present a plurality of objects to an operator of a vehicle. Preferable objects may include altitude 210 [defines an axis], airspeed 220, attitude information in a pitch ladder 230, heading information within a compass 240, and terrain data 250.")
Rathinam, McCauley, and Postnikov are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam and McCauley to incorporate the teachings of Postnikov to define an axis scale because it provides the benefit of alerting the pilot with the attitude of the aircraft to increase the awareness of pilots.
27.	Regarding Claim 13, Rathinam and McCauley remains as applied above in Claim 1.
	Rathinam and McCauley fails to explicitly teach the second textual object defines a heading scale.  
	However, in the same field of endeavor, Postnikov teaches the second textual object defines a heading scale (Postnikov: [Column 5, Lines 45-52] "Each component or object of the presentation may maintain its own depth layer to aid in operator recognition. Display 110 may preferably present a plurality of objects to an operator of a vehicle. Preferable objects may include altitude 210, airspeed 220, attitude information in a pitch ladder 230, heading information within a compass 240 [defines a heading], and terrain data 250.").  
Rathinam, McCauley, and Postnikov are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam and McCauley to incorporate the teachings of Postnikov to define a heading scale because it provides the benefit of alerting the pilot with the direction of the aircraft to increase the awareness of pilots.
28.	Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rathinam (US 9189964 A1), in view of McCauley (US 20030169301 A1), and in further view of Khatwa (US 20160247406 A1).
29.	Regarding Claim 14, Rathinam and McCauley remains as applied above in Claim 1.
	Rathinam and McCauley fails to explicitly teach the first and second textual objects are collocated.  
	However, in the same field of endeavor, Khatwa teaches the first and second textual objects are collocated (Khatwa: [0036] "For example, audio/video alert generating module/subsystem 216 may generate a visual warning alert onscreen superimposed on a landing imaging system on a PFD, HUD, or SVS that reads, e.g., “RWY TRAFFIC, GO-AROUND.”"  Note that in Figures 3 and 5, it shows the textual alert message collocated with the heading/axis textual object.).  
Rathinam, McCauley, and Khatwa are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam and McCauley to incorporate the teachings of Khatwa to collocate textual objects on a display because it provides the benefit of alerting the pilot with more information to increase the awareness of the pilots.	
30.	Regarding Claim 15, Rathinam and McCauley remains as applied above in Claim 1.
	Rathinam and McCauley fails to explicitly teach the first and second textual objects are at least partially superimposed.  
	However, in the same field of endeavor Khatwa teaches the first and second textual objects are at least partially superimposed (Khatwa: [0036] "For example, audio/video alert generating module/subsystem 216 may generate a visual warning alert onscreen superimposed on a landing imaging system on a PFD, HUD, or SVS that reads, e.g., “RWY TRAFFIC, GO-AROUND.”"  Note that in Figures 3 and 5, it shows the textual alert message collocated with the heading/axis textual object.).  
Rathinam, McCauley, and Khatwa are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam and McCauley to incorporate the teachings of Khatwa to superimpose textual objects on a display because it provides the benefit of alerting the pilot with more information to increase the awareness of the pilots.	
31.	Regarding Claim 18, Rathinam and McCauley remains as applied above in Claim 1.
	Rathinam and McCauley fails to explicitly teach the second textual object is collocated with a graphical object.  
	However, in the same field of endeavor, Khatwa teaches the second textual object is collocated with a graphical object (Khatwa: [0044] "FIG. 5 shows an example PFD/HUD image 500 showing a taxiway image 503 [graphical object] and runway image 504 front the perspective of the ownship cockpit as the ownship is taxiing along the taxiway toward the runway, with a warning alert 502 [second textual object] and a superimposed outline 506 over the runway image 504 as generated by audio/video alert generating module/subsystem 116 or 216, in accordance with aspects of this disclosure. PFD/HUD image 500 may be generated in a PFD or in a HUD as part of aircraft display systems 150 of aircraft system 100 of FIG. 1, in some examples." Note that Figure 5 shows that the graphical object and second textual object are collocated on top of each other.).  
Rathinam, McCauley, and Khatwa are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Rathinam and McCauley to incorporate the teachings of Khatwa to collocate a textual object with a graphical object on a display because it provides the benefit of alerting the pilot with more information to increase the awareness of the pilots.	

Prior Art
32.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
He (US 20170036776 A1)
Martin (US 20210123770 A1)
Samuthirapandian (US 9672749 B1)
Turner (US 20170138759 A1)
Ververs (US 20020039070 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663